IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-80,090-01


EX PARTE ROSA SADE BATTS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1355491-A IN THE 351st DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of possession of cocaine more than four grams but less than two hundred grams and sentenced to two
years' imprisonment.  She did not appeal her conviction.
	After Applicant pleaded guilty and was sentenced, the lab report from the police department
revealed that there was no controlled substance in the evidence seized from Applicant.  Applicant
alleges that the lab report shows that she is actually innocent offense for which she has been
convicted.
	The trial court has determined that Applicant has established that she is actually innocent of
the offense for which she was convicted.  The State and the trial court both recommend granting
relief.  Applicant is entitled to relief. 
	Relief is granted.  The judgment in Cause No. 1355491 in the 351st Judicial District Court
of Harris County is set aside, and Applicant is remanded to the Harris County Sheriff to answer the
charge against her.  The trial court shall issue any necessary bench warrant within 10 days after the
mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: September 11, 2013
Do Not Publish